         Case 1:16-cv-04841-LGS Document 145 Filed 09/13/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 TAWANNA ROBERTS, on behalf of herself
 and all others similarly situated,                              CASE No. 1:16-cv-04841-LGS

         Plaintiff,


         -    against -

 CAPITAL ONE, N.A.,

         Defendant.


             NOTICE OF PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support of

Plaintiff’s Motion for Class Certification, and the Declaration of Jonathan Streisfeld (counsel for

Plaintiff) attaching exhibits in support of the Motion, Plaintiff Tawanna Roberts will move the Court,

before the Honorable Lorna G. Schofield, at the United States District Court for the Southern District

of New York, located at 40 Centre Street, New York, NY 10007, on a date and time to be determined

as soon as counsel may be heard, for an order granting Plaintiff’s Motion for Class Certification,

pursuant to Fed. R. Civ. P. 23. Specifically, Plaintiff seeks an Order from the Court certifying a

multistate breach of contract class and a New York Subclass for violation of GBL §349.

Dated: September 13, 2019

 By: /s/ Jonathan Streisfeld
 Jonathan M. Streisfeld (pro hac vice)                Jeffrey D. Kaliel (pro hac vice)
 Jeff Ostrow (pro hac vice)                           KALIEL PLLC
 Joshua R. Levine (pro hac vice)                      1875 Connecticut Ave., NW, 10th Floor
 KOPELOWITZ OSTROW                                    Washington, D.C. 20009
 FERGUSON WEISELBERG GILBERT                          (202) 350-4783
 One West Las Olas Boulevard, Suite 500               jkaliel@kalielpll.com
 Fort Lauderdale, Florida 33301                       sgold@kalielpllc.com
 Telephone: 954-525-4100



                                                  1
         Case 1:16-cv-04841-LGS Document 145 Filed 09/13/19 Page 2 of 2



 Facsimile: 954-525-4300
 streisfeld@kolawyers.com
 ostrow@kolawyers.com

 Hassan A. Zavareei (pro hac vice)                     Laurie Rubinow
 Anna C. Haac (pro hac vice)                           James E. Miller
 TYCKO & ZAVAREEI LLP                                  SHEPHERD, FINKELMAN, MILLER
 1828 L Street, N.W., Suite 1000                       & SHAH, LLP
 Washington, D.C. 20036                                65 Main Street
 Telephone: (202) 973-0900                             Chester, CT 06412
 Facsimile: (202) 973-0950                             Telephone: (860) 526-1100
 hzavareei@tzlegal.com                                 Facsimile: (866) 300-7367
 ahaac@tzlegal.com                                     lrubinow@sfmslaw.com
                                                       jmiller@sfmslaw.com

                                     CERTIFICATE OF SERVICE

       I, Jonathan M. Streisfeld, hereby certify that on September 13, 2019, caused PLAINTIFF’S

MOTION FOR CLASS CERTIFICATION, with supporting memorandum of law, declaration, and

exhibits, to be served via CM/ECF and email on the following counsel of record:

 James R. McGuire (pro hac vice)                       Jessica L. Kaufman
 Sarah N. Davis (pro hac vice)                         Tiffani B. Figueroa
 Lauren Wroblewski (pro hac vice)                      MORRISON & FOERSTER LLP
 MORRISON & FOERSTER LLP                               250 West 55th Street
                                                       New York, New York 10019
 425 Market Street                                     Telephone: (212) 468-8000
 San Francisco, California                             jkaufman@mofo.com
 Telephone: (415) 268-7000
 jmcguire@mofo.com
 sarahdavis@mofo.com
 lwroblewski@mofo.com

                                Attorneys for Defendant Capital One, N.A.


                                                        /s/ Jonathan M. Streisfeld
                                                        Jonathan M. Streisfeld




                                                   2
